Citation Nr: 0713421	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  04-28 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in 
Tampa, Florida


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
medical services the veteran received at Tampa General 
Hospital (TGH) in Tampa, Florida from February 23, 2002 to 
March 9, 2002. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1965 to January 1967.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2002 decision of the Tampa VAMC of the Department of Veterans 
Affairs (VA), which granted payment or reimbursement for 
medical services received at TGH from February 17, 2002 to 
February 22, 2002 and denied payment or reimbursement for 
services received from February 23, 2002 to March 9, 2002.  
At the veteran's request a Travel Board hearing was scheduled 
in February 2007.  He failed to report, and has not offered 
further explanation in the matter.  


FINDINGS OF FACT

As of February 23, 2002 the medical emergency for which the 
veteran was initially treated had ended and he could have 
safely been transferred from TGH to a VA facility.  


CONCLUSION OF LAW

Payment or reimbursement of the cost of medical services the 
veteran received at TGH in Tampa, Florida from February 23, 
2002 to March 9, 2002 is not warranted.  38 U.S.C.A. §§ 1725, 
1728 (West 2002 & Supp. 2005); 38 C.F.R. §§ 17.120, 17.121, 
17.1000-17.1002 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

                            I.  Veterans Claims Assistance 
Act of 2000 (VCAA) 

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  
The VCAA and its implementing regulations do not apply to 
claims for benefits governed by 38 C.F.R. Part 17 (the 
governing regulations for reimbursement of private medical 
expenses).  See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).

II.  Factual Background

An August 1977 rating decision awarded the veteran total 
disability compensation based on individual unemployability 
effective March 1977.  

 A February 17, 2002 TGH emergency department note shows that 
the veteran was in a motorcycle accident; he did not lose 
consciousness, but sustained a left chest abrasion and a left 
knee contusion.  A subsequent February 17, 2002 orthopedic 
consultation report indicates that ER X-rays showed a non-
displaced left tibial plateau fracture involving the lateral 
aspect of the tibial plateau, classification "Schatzker I".  
A CT scan of the pelvis showed a nondisplaced sacral fracture 
involving the S1 region that did not appear to involve the 
sacroiliac joints.  The treatment plan was for the veteran to 
undergo an open reduction and internal fixation of his left 
tibial plateau fracture when medically and surgically stable.  
It was noted that the sacral fracture did not require 
surgery.  A February 17, 2002 operative note reveals that the 
veteran's motorcycle accident also caused a ruptured spleen; 
requiring splenectomy and exploratory laparotomy.  It was 
noted that there were no complications from this procedure.    

A February 20, 2002 hospital progress note reflects that the 
veteran was clinically stable with 100 percent oxygen 
saturation.  A subsequent February 21, 2002 progress note 
shows stable respiration with no episodes of oxygen 
desaturization.  

A February 22, 2002 operative note reveals that the veteran 
underwent open reduction, internal fixation surgery of the 
left lateral tibial plateau and arthrotomy with meniscal 
repair of the lateral meniscus.  The postoperative diagnoses 
were closed left lateral tibial plateau fracture with 
displacement and meniscal tear, lateral meniscus.  It was 
noted that following surgery the veteran was extubated by the 
department of anesthesia and transferred from the operating 
room table to a bed and postanesthesia care in stable 
condition. 
A February 23, 2002 8 AM hospital physician's order noted 
that the veteran was stable.

The October 2002 VAMC decision allowed reimbursement of the 
veteran's expenses incurred at TGH from February 17, 2002 to 
February 22, 2002, but disallowed reimbursement of the 
expenses incurred thereafter.  The decision noted that since 
the veteran's medical condition had stabilized as of the end 
of the day on February 22, 2002, reimbursement could not be 
awarded beyond that point.  A subsequent July 2004 statement 
of the case upheld this decision, noting that the veteran's 
claim had been reviewed by the Chief Medical Officer of the 
VA clinic of jurisdiction who found that that the veteran had 
stabilized by February 22, 2002 as he was medically stable 
for the surgery to his left knee.  

In his October 2002 notice of disagreement, the veteran 
indicated that TGH had tried to transfer him everyday to a VA 
hospital with no success.  After the knee surgery, TGH also 
tried to transfer him to a VA nursing home.  Eventually, VA 
ended up transferring him to a private nursing home.  The 
veteran did not feel that he should be punished for the 
failure of TGH to get him transferred to a VA facility.

III.  Law and Regulations

There is no evidence (and the veteran does not allege) that 
the services he received at TGH were pre-authorized.  
Generally, in order to be entitled to payment or 
reimbursement of private medical expenses not previously 
authorized, a claimant must satisfy the conditions outlined 
by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the 
implementing regulations.  

Under 38 U.S.C.A. § 1728, VA is required to  pay or reimburse 
veterans for medical expenses incurred in non-VA facilities 
where: (1) such care or services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health; (2) such care or services were rendered to 
a veteran for an adjudicated service- connected disability, 
for a non service-connected disability associated with and 
held to be aggravating a service-connected disability or for 
any disability of a veteran who has a total disability 
permanent in nature from a service-connected disability; and 
(3) Department or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical or treatment 
had been or would have been refused.  See also 38 C.F.R. 
§ 17.120.  All three of these statutory requirements must be 
met before payment may be authorized.  See Hayes v. Brown, 6 
Vet. App. 66, 68 (1993).  In addition, claims for payment or 
reimbursement of the costs of emergency hospital care or 
medical services not previously authorized will not be 
approved for any period beyond the date on which the medical 
emergency ended.  38 C.F.R. § 17.121.  An emergency shall be 
deemed to have ended when a VA physician has determined that, 
based on sound medical judgment, a veteran could have been 
transferred from the non-VA facility to a VAMC for continued 
treatment or could have reported to a VA treatment center for 
continued treatment.  Id. 

To be eligible for payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA 
facilities under 38 U.S.C.A. § 1725 and the implementing 
regulations (38 C.F.R. §§ 17.1000-1008), the veteran must 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use such provider beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) (not applicable here). 

(i)  The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided.  38 C.F.R. 
§ 17.1002.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

Considering Section 1728 and the accompanying regulations, 
while the veteran does have a total disability permanent in 
nature and was initially treated at TGH for a medical 
emergency, the VAMC determined that his condition had 
stabilized by the end of the day on February 22, 2002.  This 
determination is supported by the evidence of record as TGH 
documentation shows that the veteran was not to have tibia 
surgery until he was stabilized, and progress notes both 
before and after the February 22, 2002 operation reported his 
condition as clinically stable.  Given that the record does 
not contain any contrary information (i.e. a medical opinion 
or contemporaneous finding that the veteran was not stable as 
of February 22, 2002), the Board finds that both the VAMC's 
opinion and the TGH progress notes reasonably establish that 
the veteran's medical emergency had ended and he could have 
been safely transferred to a VA facility as of the morning of 
February 23, 2002.  (Notably, the VAMC is only approximately 
12 miles from TGH).  Consequently, under Section 1728, since 
the veteran may not be reimbursed for treatment received 
beyond the date on which the medical emergency ended, there 
is no basis for granting him payment or reimbursement for any 
of the TGH expenses incurred after February 23, 2002. 

Under Section 1725 and the accompanying regulations also, 
payment or reimbursement cannot be provided after a veteran 
becomes stable for transfer.  Thus, payment or reimbursement 
for expenses incurred after February 23, 2002 are likewise 
not warranted under Section 1725.  

The veteran argues that he should not be punished for an 
inability of TGH and the VAMC to transfer him to a VA 
facility.  However, under both Sections 1725 and 1728, once a 
veteran is stable for transfer or discharge, he may not be 
reimbursed for subsequent private treatment.  This rule 
controls, regardless of whether there actually was a bed 
available for subsequent treatment at a VA facility, or 
whether the private hospital made adequate efforts to locate 
a VA bed for the veteran.

Given that the TGH treatment was not pre-authorized and it is 
reasonably established that the veteran was stable for 
transfer as of the end of the day on February 22, 2002, the 
preponderance of the evidence is against this claim and it 
must be denied.    


ORDER

Payment or reimbursement of the cost of medical services the 
veteran received at TGH from February 23, 2002 to March 9, 
2002 is denied. 



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


